TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00722-CV



                                     Joe S. Griffith, Appellant

                                                  v.

                                  Marie Yvonne Case, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-FM-05-006530, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING




                             MEMORANDUM OPINION


               Appellant Joe S. Griffith appeals from the “Final Decree of Divorce between

Marie Yvonne Case and Joe S. Griffith,” signed by the trial court on October 24, 2006. After this

appeal was perfected, the parties filed cross-motions for temporary orders pending appeal. In their

cross-motions, Griffith and appellee Marie Yvonne Case sought temporary orders requiring the other

party to pay reasonable attorney’s fees and expenses as well as temporary spousal support pending

appeal. On December 20, 2006, the trial court held a hearing on the parties’ cross-motions and

signed an order requiring Griffith to pay $18,000 into the registry of the court. See Tex. Fam. Code

Ann. § 6.709(a)(1)-(2) (West 2006).

               When appellant failed to comply with the trial court’s order to deposit $18,000 into

the registry of the court, appellee Marie Yvonne Case filed a motion to dismiss or, in the alternative,

to abate this appeal. This Court granted appellee’s motion in part and abated this appeal until
April 18, 2007, to allow appellant to comply with the trial court’s order. Our opinion instructed

appellant that we would dismiss the instant appeal if he failed to comply with the trial court’s order

to deposit $18,000 into the registry of the court on or before April 18, 2007. See Griffith v. Case,

No. 03-06-00722-CV, slip op. at 2 (Tex. App.—Austin Apr. 5, 2007) (mem. op.), available at

http://www.3rdcoa.courts.state.tx.us/opinions/htmlopinion.asp?OpinionId=15766.

               On April 19, 2007, appellant filed a motion requesting this Court to reconsider its

order of abatement. Appellee filed a response to appellant’s motion on May 7, 2007. As of May 21,

2007, appellant has still not complied with the trial court’s order to deposit $18,000 into the registry

of the court. Therefore, after considering appellant’s motion to reconsider and appellee’s response

thereto, we reinstate this appeal, deny appellant’s motion to reconsider, and dismiss the appeal for

failure to comply with the trial court’s order. See Tex. R. App. P. 42.3(c).




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed

Filed: May 22, 2007




                                                   2